Citation Nr: 0606504	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  98-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left (minor extremity) wrist disability prior 
to June 30, 2000.

2.  Entitlement to a disability rating in excess of 30 
percent for a left (minor extremity) wrist disability from 
June 30, 2000.

3.  Entitlement to a disability rating in excess of 20 
percent for a lumbar spine disability prior to February 23, 
2000.

4.  Entitlement to a disability rating in excess of 60 
percent for a lumbar spine disability from February 23, 2000.

5.  Entitlement to an increased (compensable) evaluation for 
a left elbow disability (minor extremity).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to December 
1992, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The issues now 
before the Board were remanded to the RO in October 2001 and 
have been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Before and after June 30, 2000, the veteran's left wrist 
has been in a neutral position (rather than 20-30 degrees of 
dorsiflexion) and is not unfavorably ankylosed.

2.  Before and after February 23, 2000, the veteran had 
pronounced intervertebral disc syndrome without complete bony 
fixation of the spine; a vertebral fracture, unfavorable 
ankylosis of the entire spine, or neurological impairment 
that could be separately compensated.

3.  The veteran's left elbow has a normal range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for left (minor 
extremity) wrist disability prior to June 30, 2000 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5214 (2005).

2.  The criteria for a disability rating in excess of 30 
percent for left (minor extremity) wrist disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5214 (2005).

3.  The criteria for a 60 percent rating for lumbar spine 
disability prior to February 23, 2000 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5293 (2002).

4.  The criteria for a disability rating in excess of 60 
percent for lumbar spine disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5293 (2002), Diagnostic Code 5243 (2005).

5.  The criteria for a compensable disability rating for left 
elbow chip fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
5209 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.

While the case was in appellate status, the RO increased the 
veteran's disability evaluation for the left wrist disability 
from 20 to 30 percent, effective from June 30, 2000.  The RO 
also increased the veteran's rating for the lumbar spine 
disability from 20 to 60 percent, effective from February 23, 
2000.  However, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the increased rating issues 
are as delineated on the title page of this decision.

Left wrist

The veteran had a left wrist fusion in service in April 10, 
1992.  The wrist disability is rated as 20 percent disabling 
prior to June 30, 2000, and as 30 percent disabling from June 
30, 2000, under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Prior to June 30, 2000, the February 1997 VA examination 
showed left wrist ankylosis at 0 degrees.  Favorable 
ankylosis per Diagnostic Code 5214 is defined as ankylosis in 
20 to 30 degrees of dorsiflexion and warrants a 20 percent 
rating.  Unfavorable ankylosis is defined as ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation, 
and warrants a 40 percent rating.  Any other position of 
ankylosis, except favorable, warrants a 30 percent rating.  A 
30 percent rating is warranted prior to June 30, 2000 because 
the February 1997 VA examination shows that ankylosis was at 
0 degrees.  This, by definition, is neither favorable nor 
unfavorable.  Instead, it is neutral.  Accordingly, a 30 
percent rating, and no higher, prior to June 30, 2000 is 
warranted.  

Both before and after June 30, 2000, the veteran does not 
have unfavorable left wrist ankylosis.  The February 2004 VA 
examination found that the dorsum of the veteran's left hand 
was parallel to his forearm's main axis.  The September 2000 
VA examination had found that the left wrist was fused in the 
neutral position.  Accordingly, a rating greater than 30 
percent is not warranted.  

Also, a rating higher than 30 percent under 
38 C.F.R. §§ 4.40, 4.45 is not warranted.  The veteran has 
pain, atrophy, weakness, and swelling symptoms.  The 
September 2000 examination showed, for example, mild atrophy 
of the abductors digitorum minimi of the left hand, but the 
veteran was able to use his hand for grasping, pushing, 
pulling, twisting, probing, writing, touching, and 
expression.  The symptoms described are not the functional 
equivalent of unfavorable ankylosis. 

The veteran's scars were described on VA examination in 
September 2000.  It is not claimed or shown that the 
veteran's wrist scars are painful or limit any function.  The 
criteria for rating skin diseases have changed during the 
rating period, but not substantively as concerns this claim.  
The new criteria can not be applied prior to their August 
2002 effective date.  Both versions have been considered and 
neither version is more favorable to the veteran.  
Accordingly, compensable ratings under 38 C.F.R. § 4.118 
(2002, 2005) are not warranted.  

Lumbosacral impairment

This disability is rated as 20 percent disabling prior to 
February 23, 2000 and as 60 percent disabling thereafter, 
using the rating criteria for intervertebral disc syndrome.  

There have been changes to the rating schedule during the 
course of the claim.  Prior to September 23, 2002, Diagnostic 
Code 5293 provided ratings between 0 and 60 percent based on 
orthopedic and neurological manifestations.  Effective from 
September 23, 2002, 67 Fed. Reg. 54345 (August 22, 2002), 
intervertebral disc syndrome could be rated on the frequency 
of incapacitating episodes, defined as requiring bed rest 
prescribed by a physician and treatment by a physician, or on 
the basis of chronic orthopedic and neurological 
manifestations.  Effective from September 26, 2003, 68 Fed. 
Reg. 51456 (Aug. 27, 2003), the current general rating 
formula for diseases and injuries of the spine became 
effective.  Thus, prior to August 22, 2002, intervertebral 
disc syndrome is rated on the basis of orthopedic and 
neurological manifestations under Diagnostic Code 5293.  From 
August 22, 2002, intervertebral disc syndrome may be rated on 
the basis of frequency of incapacitating episodes, or it may 
be rated on the basis of chronic orthopedic and neurological 
manifestations.  The rating criteria for the neurological 
manifestations, found at 38 C.F.R. § 4.124a, have not 
changed, but the rating criteria for the orthopedic 
manifestations were revised, effective September 26, 2003.  
The Board will first consider whether a higher rating may be 
supported using the criteria in Diagnostic Code 5293 prior to 
August 2002, then whether a higher rating may be supported 
under the revised rating criteria.  

The evidence supports the assignment of 60 percent rating 
prior to February 23, 2000 using the rating criteria under 
Diagnostic Code 5293 that were in effect prior to August 
2002, as pronounced intervertebral disc syndrome is shown 
earlier than February 2000.  The September 1998 VA 
examination showed lumbar spine forward flexion to 30 
degrees, backward extension to 20 degrees, right lateral 
flexion to 20 degrees, right lateral flexion to 25 degrees, 
and rotation to 35 degrees.  The veteran's leg muscle 
strength was 5/5 but there was moderate tenderness of the 
lumbar paravertebral muscles and moderate lumbar spasm, and 
he had 6 centimeters of muscle atrophy in the left thigh and 
diminished pinprick and smooth sensation on the left at L2-
L3-L4.  The findings at the February 1997 VA examination were 
similar.  These findings are in accord with the requirements 
of persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, and 
neurological findings appropriate to the site of diseased 
disc.  

A rating higher than 60 percent is not warranted, however.  
As the highest rating under the new formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is 60 percent, this rating criteria would not provide a basis 
for a higher rating.  The regulation provides for rating on 
the basis of either incapacitating episodes or chronic 
neurological and orthopedic manifestations, but not both 
simultaneously.  Under the rating criteria in effect prior to 
September 2003, a rating higher than 60 percent could be 
assigned for complete bony fixation of the spine; or a 
vertebral fracture (a) with cord involvement, (b) causing 
bedriddenness, or (c) requiring long leg braces, under 
38 C.F.R. § 4.71a, Diagnostic Code 5296 or 5285.  The 
September 1998 VA examination showed no fixed deformities of 
the spine, and the veteran could walk without the use of 
assistive devices.  The February 2004 X-rays and 
electromyogram and the rest of the evidence do not show 
vertebral fracture or cord involvement.  Thus, the criteria 
for assignment of a rating higher than 60 percent were not 
demonstrated.  

For a rating higher than 60 percent to be assigned under the 
current general rating formula for diseases and injuries of 
the spine, 38 C.F.R. § 4.71a (2005), unfavorable ankylosis of 
the entire spine must be shown.  This would warrant a 100 
percent rating.  Such unfavorable ankylosis of the entire 
spine has not been present.  The VA examiner in September 
2004 indicated that the only abnormality in range of motion 
of the spine was in forward flexion and the February 2004 
spine X-rays did not show ankylosis.  

Under either the old or the new rating criteria, there is no 
neurological impairment that could be separately compensated 
under another Diagnostic Code.  The 60 percent rating under 
Diagnostic Code 5293, as in effect prior to September 2002, 
included neurological impairment; to assign a separate 
neurological rating in addition to this would be prohibited 
by 38 C.F.R. § 4.14.  Additionally, the veteran does not have 
neuropathy of such severity to combine with a 40 percent 
rating for orthopedic manifestations (for severe limitation 
of motion of the spine under old Diagnostic Code 5292 or for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less using the current general rating formula for diseases or 
injuries of the spine) to result in a rating higher than 60 
percent for the combined chronic orthopedic and neurological 
manifestations.  In February 1997 and September 1998, the 
veteran had 6 centimeters of muscle atrophy of the left thigh 
and diminished pinprick and smooth sensation on the left L2-
L3-L4 dermatomes of the leg but he had normal muscle strength 
in all muscles of the legs.  On VA examination in September 
2000, his tone was normal.  The February 2004 VA examination 
showed normal sensory, motor, and reflex examinations and its 
electromyogram revealed no abnormalities including no 
evidence of radiculopathy.

Left elbow

The veteran's left elbow disability is rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5209.  
The preponderance of the evidence shows that there is no 
compensable left elbow disability currently.  X-rays in 
February 2004 were negative and the VA examiner in September 
2004 indicated that the elbow has a normal range of motion.  
As well, in February 2004, the veteran wondered why his left 
elbow was going to be examined and stated that it gives him 
no problems, and the examiner at that time indicated that the 
left elbow had no painful motion and that there were no 
flare-ups and that the examination was normal, and his 
diagnosis was asymptomatic left elbow with normal 
examination.  The provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5205 through 5213 require residual 
impairment for a compensable rating, and the evidence shows 
that none is present.  He has a normal range of motion of his 
left elbow and no functional impairment.  Given this, the 
provisions of 38 C.F.R. § 4.31 (2005) require a 
noncompensable rating.  

The Board has considered other rating codes, but finds that 
there are no other codes which are more beneficial to the 
veteran.  Accordingly, ratings greater than those assigned 
are not warranted.  

Extraschedular Evaluation

The veteran has stated that he is not working.  38 C.F.R. § 
3.321(b)(1) (2005) indicates that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

After reviewing the record, the Board finds that there has 
not been marked interference with work and that there have 
been no recent hospitalizations due to the disabilities at 
issue.  The Board notes that the veteran's elbow is normal, 
that he is able to walk ad lib, and that his left wrist is 
ankylosed but that he can use his left hand for grasping, 
pushing, pulling, twisting, probing, writing, touching, and 
expression.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002). Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in March 2002 and November 2003 
letters.  The Board acknowledges that these letters were sent 
to the veteran after the 1997 and 1998 decisions that are the 
basis for this appeal.  In this case, however, the 
unfavorable RO decisions that are the basis of this appeal 
were already decided - and appealed -- by the time the 
current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received in this case.  
Notice was provided prior to transfer and certification of 
the case to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, service medical records and VA 
medical records have been obtained, and the veteran has been 
given several VA examinations.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.




ORDER

Entitlement to a 30 percent rating, but not higher, for left 
(minor extremity) wrist disability prior to June 30, 2000 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for left (minor extremity) wrist disability from June 30, 
2000 is denied.

Entitlement to a 60 percent rating, but not higher, for 
lumbar spine disability prior to February 23, 2000 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a disability rating in excess of 60 percent 
for lumbar spine disability from February 23, 2000 is denied.  

Entitlement to an increased (compensable) rating for left 
elbow chip fracture is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


